Name: 80/1051/EEC: Commission Decision of 28 October 1980 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  agricultural structures and production
 Date Published: 1980-11-19

 Avis juridique important|31980D105180/1051/EEC: Commission Decision of 28 October 1980 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 308 , 19/11/1980 P. 0011 - 0011COMMISSION DECISION of 28 October 1980 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/159/EEC and Titles III and IV of Council Directive 75/268/EEC (Only the French text is authentic) (80/1051/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas on 25 July 1980 the French Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC the circular No 5032 of 14 May 1980 regarding changes to be made in the conditions governing award and in the method of calculating subsidies for pig-farming projects; Whereas Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC requires the Commission to determine whether, having regard to the abovementioned Decision, the existing provisions in France for the implementation of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned circular meets the requirements of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the circular No 5032 of 14 May 1980 regarding changes to be made in the conditions governing award and in the method of calculating subsidies for pig-farming projects, the existing provisions for the implementation of Directive 72/159/EEC and Titles III and IV of Directive 75/268/EEC in France continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 28 October 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 90, 3.4.1980, p. 43. (3)OJ No L 128, 19.5.1975, p. 1. (4)OJ No L 180, 14.7.1980, p. 34.